TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 4, 2019



                                   NO. 03-19-00466-CV


       Ken Paxton, in his Official Capacity as Attorney General of Texas, Appellant

                                             v.

  William McManus, in his Official Capacity as Chief of San Antonio Police Department;
            City of San Antonio; and Erik Walsh, in his Official Capacity as
                     City Manager of City of San Antonio, Appellees




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY


Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. No costs relating to this

appeal will be assessed.